Citation Nr: 0413554	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  01-06 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for a left knee disability.

2.  Entitlement to an initial evaluation in excess of 20 
percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from February 1986 to July 
1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2000 rating decision rendered by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA)..

REMAND

The veteran's most recent VA examination for compensation 
purposes was performed on a fee-basis in June 2002.  The 
examiner reported essentially normal findings on physical 
examination, to include a full range of motion of each knee 
without pain; however, the examiner also that motion of both 
knees was limited by pain, fatigue, weakness, lack of 
endurance and incoordination.  The examiner also expressed 
his opinion that the bilateral knee disability limited the 
veteran's ability to stand and walk and that the veteran's 
daily activities were severely limited due to pain on walking 
and standing.  The examiner did not attempt to quantify the 
additional limitation of motion due to pain, fatigue, 
weakness, lack of endurance and incoordination, nor did he 
identify test results, objective findings or otherwise 
adequately support his conclusion that the veteran has 
additional functional impairment due to the foregoing 
factors.  Consequently, the examination report is not 
adequate for rating purposes.  

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following actions: 

1.  The RO should undertake appropriate 
development to obtain copies of records 
pertaining to any treatment of the 
veteran's knees since November 2001.

2.  When all indicated record development 
is completed, the RO should make 
arrangements for the veteran to be 
afforded an examination by a physician 
with appropriate expertise to determine 
the nature and extent of all impairment 
due to the veteran's service-connected 
bilateral knee disability.    

All indicated studies, including 
X-rays and range of motion studies 
in degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

The examiner should provide an 
opinion concerning the degree of 
severity of any instability or 
subluxation of the knee.  The 
examiner should also determine if 
the knee locks and if so the 
frequency of the locking.  

Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.   

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional 
range of motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

3.  The RO should then undertake any 
other indicated development and 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and provided the 
requisite opportunity to respond.  

In accordance with proper appellate procedures, the case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order..  The appellant need 
take no further action until he is otherwise informed, but he 
may furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


(CONTINUED ON NEXT PAGE)


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



